*151Tbe opinion of tbe Court was delivered by
Wardlaw, J.
Tbe single bill was not void, but, if executed by one partner with sufficient authority from tbe other, bound both. Tbe validity then depended upon evidence to be judged of by tbe jury; and in this case, we can only repeat what was said by Judge Nott, in tbe case of Sanders vs. Hughes, cited by Judge O’Neall in Flemming vs. Dunbar, 2 Hill, 533. “ Tbe evidence may have authorized an inference that such authority bad been given,- and that was a question for tbe jury.”
Tbe consideration of tbe single bill, beneficial to both partners, and tbe course of dealing shown by their conduct in reference to other such bills, were circumstances proper for tbe consideration of tbe jury, pertinent to tbe question which they were to resolve, and admissible under tbe issue made as to tbe joint execution of tbe instrument sued on.
Tbe motion is dismissed.
O’Neall, Withers, Whither, Clover, and MüNro, JJ., concurred.

Motion dismissed.